952 So. 2d 1209 (2007)
Charles Lindsay SUMMERSILL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-4374.
District Court of Appeal of Florida, Fifth District.
March 30, 2007.
*1210 James S. Purdy, Public Defender, and Allison Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Lori N. Hagan, Assistant Attorney General, Daytona Beach, for Appellee.
GRIFFIN, J.
Charles Lindsay Summersill ["Summersill"] appeals the trial court's order denying his motion to suppress two separate inculpatory statements he made to law enforcement. After the motion was denied, Summersill pled nolo contendere to the charges against him, reserving the right to appeal the denial.
We dismiss the appeal because the appealed order is plainly not dispositive. There were witnesses and physical evidence that the State could have relied upon to secure a conviction without using the defendant's admissions.[1]See Brown v. State, 376 So. 2d 382 (Fla.1979).
DISMISSED.
ORFINGER and LAWSON, JJ., concur.
NOTES
[1]  Even if the order were dispositive, we have examined the circumstances of both statements, and we conclude that the trial court ruled correctly.